     Case 5:21-cv-00072-RV-MJF Document 14 Filed 03/31/21 Page 1 of 10




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


MYRON TOBLER,

                  Plaintiff,

v.                                            Case No. 3:20-cv-722-MMH-JBT

ANDREW L. SKIGEN, et al.,

                 Defendants.
___________________________

                                   ORDER

      Plaintiff Myron Tobler, an inmate of the Florida penal system, initiated

this case by filing a pro se Civil Rights Complaint (Doc. 1). The Court granted

him leave to proceed in forma pauperis. See Order (Doc. 6). After reviewing the

Complaint, the Court advised Tobler of some deficiencies in his Complaint and

directed him to file an amended complaint. See Order (Doc. 11). Tobler filed an

Amended Complaint (Doc. 13; AC) naming as Defendants: (1) Andrew L.

Skigen, Oral and Maxillofacial Surgeon at the Reception and Medical Center

(RMC); (2) G. Rosario, Dentist at Holmes Correctional Institution (HCI); (3) S.
     Case 5:21-cv-00072-RV-MJF Document 14 Filed 03/31/21 Page 2 of 10




Lyon, Licensed Practical Nurse at HCI; and (4) T. White, Licensed Practical

Nurse at HCI.1

      Tobler alleges that on January 30, 2018, he declared a medical

emergency at HCI regarding “complications of a wisdom tooth that caused him

severe pain and swelling to the lower right side of his jaw.” AC at 19. Defendant

Rosario examined Tobler, ordered an x-ray, and provided him with ibuprofen.

Id. On April 20, 2018, Tobler was transferred to RMC, and “on July 31, 2018,

Defendant Skigen removed [Tobler’s] wisdom tooth as he heard a loud pop

noise erupt after his tooth was pulled.” Id. at 19-20. Defendant Skigen provided

Tobler with Motrin after the procedure. Id. at 20.

      The next day, August 1, 2018, Tobler declared a medical emergency

relating to his “severe pain” and was seen by E. Morse. Id. Morse gave Tobler

more Motrin and Amoxicillin. Id. Later that day, Tobler declared another

medical emergency. Id. Tobler “advised Nurse Mahoney that he could not eat

his food properly due to the severe pain and needed stronger medication.” Id.

Nurse Mahoney scheduled Tobler for a follow-up appointment. Id.




1 In a December 28, 2020 letter, Tobler also lists R. Polk, Warden of RMC, and
G. Brock, Warden of HCI, as Defendants. See Doc. 12. However, Tobler did not
list them as Defendants in the Amended Complaint, and the Court previously
advised Tobler that he must state the full names of each defendant in the style
of the case and in section I.B. of the complaint form. See Order (Doc. 9).
                                         2
     Case 5:21-cv-00072-RV-MJF Document 14 Filed 03/31/21 Page 3 of 10




      On August 2, 2018, at Tobler’s follow-up appointment, “Nurse Schrader

examined [Tobler], reviewed his medical file, and told him to continue to take

the medication that was provided.” Id. “Nurse Schrader also provided [Tobler]

with a soft food puree diet pass and scheduled another follow[-]up appointment

for one week.” Id. Before the follow-up appointment, however, Tobler was

transferred back to HCI on August 8, 2018. Id. Tobler then explains what

occurred between August 13, 2018, and September 15, 2018, regarding

Defendants Rosario, Lyon, and White at HCI. He asserts that despite his

repeated complaints, these Defendants failed to provide him with appropriate

medical care.

      As a result of these alleged acts and omissions, Tobler asserts that all

Defendants acted with deliberate indifference to his serious medical needs. As

to Skigen, Tobler states that Skigen “acted with malicious intention out of

frustration being careless, yanking and pulling on [Tobler’s] tooth any kind of

way as he fractured [Tobler’s] jaw and injured a nerve and failed to provide the

appropriate medical treatment which caused pain and suffering.” Id. at 5; see

id. at 24 (alleging that Skigen was careless, reckless, and unprofessional). He

further alleges that Skigen engaged “in a civil conspiracy to deprive [Tobler] of

access to medical treatment,” and acted with “gross incompeten[ce]” when he

failed to follow up with Tobler to determine whether the Motrin was sufficient.
                                       3
      Case 5:21-cv-00072-RV-MJF Document 14 Filed 03/31/21 Page 4 of 10




Id. at 25. He seeks a declaration that Defendants violated his Eighth

Amendment rights, monetary damages, and any other relief deemed just. See

id. at 30-31.

      The Prison Litigation Reform Act requires the Court to dismiss a case at

any time if the Court determines that the action is frivolous, malicious, fails to

state a claim upon which relief can be granted or seeks monetary relief against

a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B). In

assessing the Amended Complaint, the Court must read Tobler’s pro se

allegations in a liberal fashion. Haines v. Kerner, 404 U.S. 519 (1972).

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1)

the defendant deprived him of a right secured under the United States

Constitution or federal law, and (2) such deprivation occurred under color of

state law. Salvato v. Miley, 790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v.

Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011) (per curiam) (citation omitted);

Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010) (per curiam)

(citations omitted). Moreover, the Eleventh Circuit “requires proof of an

affirmative causal connection between the official’s acts or omissions and the

alleged constitutional deprivation” in § 1983 cases. Zatler v. Wainwright, 802

F.2d 397, 401 (11th Cir. 1986) (per curiam) (citation omitted). More than

conclusory and vague allegations are required to state a cause of action under
                                        4
     Case 5:21-cv-00072-RV-MJF Document 14 Filed 03/31/21 Page 5 of 10




42 U.S.C. § 1983. See L.S.T., Inc., v. Crow, 49 F.3d 679, 684 (11th Cir. 1995)

(per curiam); Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984). As

such, “‘conclusory allegations, unwarranted deductions of facts, or legal

conclusions masquerading as facts will not prevent dismissal.’” Rehberger v.

Henry Cnty., Ga., 577 F. App’x 937, 938 (11th Cir. 2014) (per curiam) (citation

omitted). In the absence of well-pled facts suggesting a federal constitutional

deprivation or violation of a federal right, a plaintiff cannot sustain a cause of

action against the defendant.

      As it relates to a prisoner’s medical care, “[t]he Supreme Court has

interpreted the Eighth Amendment to prohibit ‘deliberate indifference to

serious medical needs of prisoners.’” Melton v. Abston, 841 F.3d 1207, 1220

(11th Cir. 2016) (quoting Estelle v. Gamble, 429 U.S. 97, 102 (1976)). The

Eleventh Circuit has instructed:

            To prevail on a deliberate indifference claim, [a
            plaintiff] must show: “(1) a serious medical need; (2)
            the defendants’ deliberate indifference to that need;
            and (3) causation between that indifference and the
            plaintiff’s injury.” Mann v. Taser Int’l, Inc., 588 F.3d
            1291, 1306-07 (11th Cir. 2009). To establish deliberate
            indifference, [a plaintiff] must prove “(1) subjective
            knowledge of a risk of serious harm; (2) disregard of
            that risk; (3) by conduct that is more than [gross]
            negligence.”[2] Townsend v. Jefferson Cnty., 601 F.3d

2See Patel v. Lanier Cnty. Ga., No. 19-11253, 2020 WL 4591270, *9 n.10 (11th
Cir. Aug. 11, 2020) (recognizing “a tension” within Eleventh Circuit precedent
                                       5
     Case 5:21-cv-00072-RV-MJF Document 14 Filed 03/31/21 Page 6 of 10




             1152, 1158 (11th Cir. 2010) (alteration in original).
             The defendants must have been “aware of facts from
             which the inference could be drawn that a substantial
             risk of serious harm exist[ed]” and then actually draw
             that inference. Farrow v. West, 320 F.3d 1235, 1245
             (11th Cir. 2003) (quotation omitted).

Easley v. Dep’t of Corr., 590 F. App’x 860, 868 (11th Cir. 2014). “For medical

treatment to rise to the level of a constitutional violation, the care must be ‘so

grossly incompetent, inadequate, or excessive as to shock the conscience or to

be intolerable to fundamental fairness.’” Nimmons v. Aviles, 409 F. App’x 295,

297 (11th Cir. 2011) (quoting Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir.

1991)); see also Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989) (stating

“[g]rossly   incompetent   or inadequate     care   can constitute     deliberate

indifference …, as can a doctor’s decision to take an easier and less efficacious

course of treatment” or fail to respond to a known medical problem). However,

the law is well-settled that the Constitution is not implicated by the negligent

acts of corrections officials and medical personnel. Daniels v. Williams, 474

U.S. 327, 330-31 (1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986) (“As we

held in Daniels, the protections of the Due Process Clause, whether procedural




relating to the “more than mere negligence” and “more than gross negligence”
phrases and stating that “no matter how serious the negligence, conduct that
can’t fairly be characterized as reckless won’t meet the Supreme Court’s
standard”).
                                      6
     Case 5:21-cv-00072-RV-MJF Document 14 Filed 03/31/21 Page 7 of 10




or substantive, are just not triggered by lack of due care by prison officials.”).

A complaint that a physician has been negligent “in diagnosing or treating a

medical condition does not state a valid claim of medical mistreatment under

the Eighth Amendment.” Bingham, 654 F.3d at 1176 (quotation marks and

citation omitted). Moreover, the Eleventh Circuit has stated that “[n]othing in

our case law would derive a constitutional deprivation from a prison

physician’s failure to subordinate his own professional judgment to that of

another doctor; to the contrary, it is well established that ‘a simple difference

in medical opinion’ does not constitute deliberate indifference.” Bismark v.

Fisher, 213 F. App’x 892, 897 (11th Cir. 2007) (quoting Waldrop, 871 F.2d at

1033). Similarly, “the question of whether governmental actors should have

employed additional diagnostic techniques or forms of treatment ‘is a classic

example of a matter for medical judgment’ and therefore not an appropriate

basis for grounding liability under the Eighth Amendment.” Adams v. Poag, 61

F.3d 1537, 1545 (11th Cir. 1995) (citation omitted).

      Here, Tobler has not alleged sufficient factual allegations, accepted as

true, to state an Eighth Amendment deliberate indifference claim against

Defendant Skigen. He has failed to provide any facts, as opposed to naked

conclusions, suggesting that Skigen acted with deliberate indifference in

extracting Tobler’s wisdom tooth. Indeed, while Tobler states that Skigen
                                        7
      Case 5:21-cv-00072-RV-MJF Document 14 Filed 03/31/21 Page 8 of 10




“acted with malicious intention out of frustration being careless,” and that

Skigen was reckless, AC at 5, 24, he fails to support those conclusions with any

factual allegations, other than saying that Skigen was “yanking and pulling”

on his tooth and that he and/or Skigen heard a loud pop after his tooth was

removed. The facts alleged do not suggest that Skigen acted with more than

mere or gross negligence or that he performed the extraction in such a way

that he knew it would create a substantial risk of harm. Additionally, insofar

as Tobler contends that Skigen was careless and unprofessional, such

assertions are not only unsupported, but the assertions also do not amount to

deliberate indifference. See Harris v. Coweta Cnty., 21 F.3d 388, 393 (11th Cir.

1994) (quoting Estelle, 429 U.S. at 106) (“Accidents, mistakes, negligence, and

medical malpractice are not ‘constitutional violation[s] merely because the

victim is a prisoner.’”).

      Moreover, the medical records attached to the Amended Complaint

reflect, and Tobler acknowledges in the Amended Complaint, that Skigen

provided him with 800mg Motrin, and the following day, Tobler was given

more Motrin and Amoxicillin. See Doc. 13-1 at 3. That Tobler desired a

different or stronger medication does not render Skigen deliberately

indifferent in providing him with Motrin. See Adams, 61 F.3d at 1547

(recognizing that a physician’s decision on whether to prescribe stronger
                                       8
     Case 5:21-cv-00072-RV-MJF Document 14 Filed 03/31/21 Page 9 of 10




medication is a matter of medical judgment which is “an inappropriate basis

for imposing liability under section 1983”). Finally, while Tobler alleges that

Skigen fractured his jaw, see AC at 5, two days after Skigen’s procedure, Dr.

Schrader examined Tobler and took an x-ray which revealed “no evidence of

mandibular Fx.” Doc. 13-1 at 4. Tobler’s allegations suggest that the gravamen

of his claims is that his post-operative care was allegedly deficient. However,

Skigen was not involved in that care, and Tobler’s statement that Skigen

engaged in a “civil conspiracy” to deny him proper medical care is wholly

unsupported.

      Accordingly, it is

      ORDERED:

      1.    All claims against Defendant Andrew L. Skigen are DISMISSED

without prejudice. The Clerk shall terminate Skigen as a party in this case.

      2.    Because the alleged events giving rise to the remaining claims

against Defendants Rosario, White, and Lyon occurred at Holmes Correctional

Institution in Holmes County, Florida, pursuant to 28 U.S.C. § 1406(a), this

case is TRANSFERRED to the United States District Court for the Northern

District of Florida for all further proceedings. The Clerk shall immediately

forward the file to the Northern District.



                                       9
    Case 5:21-cv-00072-RV-MJF Document 14 Filed 03/31/21 Page 10 of 10




        3.   The Clerk shall thereafter close the case in this Court.

        DONE AND ORDERED at Jacksonville, Florida, this 31st day of March,

2021.




JAX-3 3/30
c:
Myron Tobler




                                       10
